Citation Nr: 0000014	
Decision Date: 01/03/00    Archive Date: 12/28/01

DOCKET NO.  98-03 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Counsel



INTRODUCTION

The veteran, who died in October 1997, had active service 
from September 1942 to December 1945.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire. 


FINDING OF FACT

The claim of entitlement to service connection for the cause 
of the veteran's death is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking to establish entitlement to service 
connection for the cause of the veteran's death.  The legal 
question to be answered initially is whether the appellant 
has presented evidence of a well-grounded claim; that is, a 
claim that is plausible.  If she has not presented a well-
grounded claim, her appeal must fail with respect to this 
claim and there is no duty to assist her further in the 
development of the claim.  38 U.S.C.A. § 5107(a).  As will be 
explained below, the Board finds that her claim is not well 
grounded and, therefore, no further assistance is required to 
meet VA's duty to assist the appellant at this time.  

Factual Background

The appellant in this case is the surviving spouse of the 
veteran.  The record shows that the veteran served on active 
duty from September 1942 to December 1945.    
 
The veteran's service medical records show no indication of 
any treatment for heart or cardiovascular problems.  At the 
time of his separation examination in December 1945, 
evaluation of his cardiovascular system was normal and his 
blood pressure readings were within normal limits.  The 
veteran was cardiovascularly normal on examination by VA in 
November 1946.

VA and private treatment records show that the veteran had 
elevated blood pressure readings and was taking medication 
for high blood pressure in the 1970s.  He was subsequently 
diagnosed with arteriosclerotic heart disease.   However, 
nothing in these medical records relates his heart or 
cardiovascular problems to his period of service or his 
service-connected psychiatric disorder.    

The veteran's death certificate shows that he died in October 
1997.  The causes of his death were listed as cardiac arrest 
and coronary artery disease.  No other conditions were listed 
as significant conditions contributing to death.  At the time 
of his death, the veteran was service-connected for 
generalized anxiety disorder with post-traumatic stress 
disorder, evaluated as 100 percent disabling since August 
1985.  He had no other service-connected disabilities.

In a January 1998 rating decision, the RO granted dependency 
and indemnity compensation benefits to the appellant under 
the provisions of 38 U.S.C.A. § 1318 (West 1991), because the 
veteran had been rated as 100 percent disabled for more than 
10 years prior to his death.  However, service connection for 
the cause of the veteran's death was denied, and the 
appellant filed the current appeal.  

Analysis

The appellant contends that service connection should be 
granted for the cause of the veteran's death.  Service 
connection for the cause of a veteran's death is warranted 
when a veteran dies of a service-connected disability.  
38 U.S.C.A. § 1310 (West 1991).  The death of a veteran is 
considered to be due to a service-connected disability when 
the evidence establishes that such a disability was either 
the principal or a contributory cause of death. 38 C.F.R. § 
3.312 (1999).  In this case, the appellant maintains that the 
veteran's cardiac arrest that resulted in death was secondary 
to his service-connected post-traumatic stress disorder.  
While she has not been specific concerning her allegations, 
she apparently contends that his post-traumatic stress 
disorder and anxiety contributed to his heart problems and, 
therefore, caused or contributed to his death.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Also, arteriosclerosis and 
cardiovascular disease, including hypertension, will be 
presumed to have been incurred in service if manifested to a 
10 percent degree of disability within one year of a 
veteran's separation from active duty.  38 U.S.C.A. §§ 1101, 
1112 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309(a) 
(1999).  

Two discrete types of evidence must be present in order for a 
claim for service connection for the cause of a veteran's 
death to be well grounded:  (1) There must be evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence; and (2) 
There must be competent evidence of a nexus between the 
inservice injury or disease and the cause of the veteran's 
death.  Such a nexus must be shown by medical evidence.  See 
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In this case, the medical evidence of record shows that the 
veteran died of cardiac arrest and coronary artery disease.  
The veteran's service medical records and other medical 
evidence of records show no indication of any treatment for, 
or diagnosis of, any heart or cardiovascular problem during 
his period of service or until many years after his 
separation from service.  Under the provisions of 38 C.F.R. 
§ 3.303 (1999), service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  However, direct 
service connection for the veteran's cardiovascular problems 
may not be granted under this provision since, as shown 
above, there is no competent evidence of the disability in 
service, and no competent evidence that the disability was 
manifested prior to the 1970s.  In view of those facts, there 
also is no basis for granting presumptive service connection 
under 38 C.F.R. § 3.309(a), as the cardiovascular problems 
had not been manifested to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. § 1101, 1110, 
1112; 38 C.F.R. § 3.303, 3.307, 3.309(a).

While the appellant has asserted that the veteran's service-
connected psychiatric disorder may have contributed to his 
cardiovascular problems and death, she has offered no medical 
or other competent evidence to show that the veteran's death 
was due to any conditions other than cardiac arrest and 
coronary artery disease listed on his death certificate.  
Likewise, she has submitted no medical or other competent 
evidence to relate the veteran's cardiovascular problems to 
his military service or any service-connected disability.  
The only evidence she has offered to support her assertions 
are her own unsubstantiated contentions.  While the appellant 
and other lay persons may be capable of providing evidence of 
symptomatology, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..."  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Causative factors 
of a disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286, 288 (1992).

The appellant's representative has asserted that a decision 
by the United States Court of Appeals for Veterans Claims, 
Perman v. Brown, 5 Vet. App. 237 (1993), adds credibility to 
her contention that the veteran's psychiatric disorder 
contributed to his cardiovascular problems and, ultimately, 
to his death.  However, that Court decision was totally 
unrelated to the current claim and, at most, it concerned a 
general discussion of the possibility of a relationship 
between psychiatric disorders and cardiovascular disease.  
Therefore, it is insufficient to make the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death in the current case a well-grounded claim.  
See Sacks v. West, 11 Vet. App. 314 (1998); Utendahl v. 
Derwinski, 1 Vet. App. 530, 531 (1991) ( a medical treatise 
submitted by an appellant that only raises the possibility 
that there may be some relationship between service-connected 
disorders and a veteran's disability that resulted in death 
does not show a direct causal relationship between the two 
disorders such as to entitle the appellant to service 
connection for the cause of the veteran's death).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the medical 
evidence does not show the veteran had any heart or 
cardiovascular problems during service or within the 
presumptive period following his separation from service; and 
since the appellant has submitted no medical opinion or other 
competent evidence to show that his cardiac arrest and 
coronary artery disease that resulted in his death were in 
any way related to his period of service or to support her 
claim that any other conditions contributed to his death, the 
Board finds that she has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that her claim is well grounded.  
38 U.S.C.A. § 5107.  The claim is therefore denied.

Although the Board has disposed of the claim of entitlement 
to service connection for the cause of the veteran's death on 
a ground different from that of the RO, that is, whether the 
appellant's claim is well grounded rather than whether she is 
entitled to prevail on the merits, the appellant has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the appellant 
greater consideration than her claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

As the foregoing decision explains the need for competent 
evidence showing a relationship between the veteran's heart 
and cardiovascular problems and either his period of service 
or any service-connected disability, or that any other 
conditions contributed to his death, the Board views its 
discussion above sufficient to inform the appellant of the 
elements necessary to complete her application for service 
connection for the cause of the veteran's death.  Robinette 
v. Brown, 8 Vet. App. 69, 79 (1995).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

 

